Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on May 16, 2022.
Response to Amendment
3.	Applicant’s amendment filed on 05/16/2022, with respect to claims 46-76 has been received, entered into the record and considered.
4. 	As a result of the amendment, claims 46-53, 57-71, 74 has been amended, claim 72 has been cancelled and claim 77 has been newly added.
5.	Claims 46-77 remain pending in this office action. 
Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 05/16/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
					Claim Objections
7.	As a result of the amendment to the claims, examiner withdrawn the pending claim objections from the claims.
				Claim Interpretation under 35 USC 112
8.	As a result of the amendment to the claims, examiner withdrawn pending claim interpretation from the claims.
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 46, 49, 51-64, 66-76 are rejected under 35 U.S.C. 103 as being unpatentable Hale et al (US 2016/0093217 A1, in view of Jewett et al (US 9,153,138 B1)).
As per claim 46, Hale discloses:
- a computer processing device comprising at least one processor configured to (Fig. 13, item 1302), 
- determine from a first data set associated with a first data source, a first unique key associated with the first data source wherein the first data set comprises a plurality of different first data elements (flight information (i.e. flight number which is a unique key) received from multiple sources (i.e. first data source) with different data element, Para [0053] with set of data element (i.e. set of flight information), Para [0049], 
	- determine from a second data set associated with a second data source, a second unique key associated with the second data source wherein the second data set comprises a plurality of different second data elements, wherein the first data set and the second data set share at least one common data element and wherein at least some of the first data elements are different from the second data elements (flight information (i.e. flight number which is a unique key) received from multiple sources (i.e. second data source) with different data element, Para [0053] with set of data element (i.e. set of flight information), Para [0049]), 
	- determine from a third data set associated with a third data source, a third unique key associated with the third data source wherein the third data set comprises a plurality of different third data elements, wherein the first data set, the second data set, and the third data set share at least one common data element and wherein at least some of the first data elements are different from the third data elements (flight information (i.e. flight number which is a unique key) received from multiple sources (i.e. third data source) with different data element, Para [0053] with set of data element (i.e. set of flight information), Para [0049]),  
	- verify the first data source and the second data source based on the keys (evaluating (i.e. verifying) flight data received from various sources, Para [0059]), 
	- combine the first data set and the second data set in to an aggregated data set if each data source is verified as the source of the data (data are aggregated (i.e. aggregated and combined) to data warehouse from various sources and systems into one central location, Para [0076], item 110 of Fig. 1), 
- determine whether each data source is entitled to update one or more of the data elements associated with each of the first data set, second data set, and third data set (only authorized user(s) are entitled (i.e. allowed) to update flight data associated with across multiple systems or local systems in real-time, Para [0022], [0024], [0059]),
- 
in response to determining that two or more of the data sources are entitled to update one or more of the same data elements common to the two or more of the data sets, arbitrate between updates from the data sources based on which update is the most recent in time or based on a weighting associated with each data element, wherein the weighting is dependent upon the data source. However, in the same filed of endeavor Jewett in an analogous art disclose in response to determining that two or more of the data sources are entitled to update one or more of the same data elements common to the two or more of the data sets, arbitrate between updates from the data sources based on which update is the most recent in time or based on a weighting associated with each data element, wherein the weighting is dependent upon the data source (identifying potential conflict (i.e. determining same data element common to different sources), column 4, line 10-40) and negotiating (i.e. arbitrating) updates, column 1, line 25-29, column 4, line 50-60, column 8, line 15-20), addressing conflict using decision support rule based on parameter weight column 3, line 5-10, 20-34, or time column 4, line 35-40).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hale with the teaching of Jewett by modifying Hale such that sharing flight information between aircraft and ground systems of Hale to detect a solving conflicting resolution pf Jewett for efficient analysis of flight operation data. Person of the ordinary skill in the art would have make that modification because of getting real-time flight information timely and cost-effective way between, airline and airport and all other connected systems. 
  As per claim 49, rejection of claim 46 is incorporated, and further Hale discloses:
- wherein the first data set is associated with a journey or flight between an origin and a destination (flight origin and destination data, Para [0024]).
As per claim 51, rejection of claim 46 is incorporated, and further Hale discloses:
- wherein the at least one processor is further configured to encrypt one or more of the fields associated with the first data set based on one or more encryption rules stored in a database, and wherein the encryption is performed using 3- way encryption (encrypting the flight information, Para [0088]).
As per claim 52, rejection of claim 46 is incorporated, and further Hale discloses:
- a first adapter configured to: receive first status data from the first data source; and determine, from the received first status data, a further key wherein the further key is associated with a journey or flight between an origin and a destination (adapter to communicate with different airline, Para [0159], preflight and post flight information (i.e. flight status) are determined between origin of the flight to destination of the flight, Para [0009], [0024], [0281]).
As per claim 53, rejection of claim 52 is incorporated, and further Hale discloses:
- wherein the first adapter is configured to sign the first status data with the first unique key (adapter to communicate with different airline, Para [0159]). 
As per claim 54, rejection of claim 52 is incorporated, and further Hale discloses:
- wherein each adapter is further configured to poll a database associated with each data source at a predetermined frequency (continuous real-time changes to associated databases (i.e. polling database at a predetermined frequency), Para [0106]), [0116], [0123], examiner broadest reasonable interpretation: database polling is a process of periodically determine the status of a process generated in each event. Accordingly, Hale teaches processing flight changes information in real-time and communicating those changes with multiple platform or sources, continuously and periodically. These flights updated information communicated with plurality of communication channel (i.e. adapter), Para [0131], [0141]).
As per claim 55, rejection of claim 52 is incorporated, and further Hale discloses:
- wherein any one or more of the first status data, second status data, and third status data comprise data defining different aspects of status information associated with a departure airport, departure gate, arrival airport, arrival gate, flight schedule information associated with an airline and wherein the data is formatted according to an alpha-numeric data format such as an XML or JSON data format (flight information from origin to destination, schedule are foramted in alpha numeric format, Fig. 2, item 200 (alpha numeric format: KLM212/PHBQK).
As per claim 56, rejection of claim 52 is incorporated, and further Hale disclose:
- wherein at least one of the first adapter, a second adapter, or a third adapter is configured to read one or more syntax elements associated with the first status data, second status data, or third status data, wherein the status data is arranged according to a first format and to map the syntax elements to a second format which is different from the first format (connecting flights along the route (i.e. mapping one flight to another flight which is different in format), Para [0048], [0052]).
As per claim 57, rejection of claim 52 is incorporated, and further Hale discloses:
- a second adapter configured to: receive second status data from the second data source, the second status data being different from the first status data; and sign the second status data with the second unique key (adapter to communicate with different airline, Para [0159], preflight and post flight information (i.e. flight status) are determined between origin of the flight to destination of the flight, Para [0009], [0024], [0281], different flight information assign different id based on different location, route, aircraft, etc. (i.e. sign the second status with second key), Para [0091].
As per claim 58, rejection of claim 57 is incorporated, and further Hale discloses:
- a third adapter configured to: receive third status data from the third data source, the third status data being different from the first status data and the second status data; and sign the third status data with the third unique key (adapter to communicate with different airline, Para [0159], preflight and post flight information (i.e. flight status) are determined between origin of the flight to destination of the flight, Para [0009], [0024], [0281], different flight information assign different id based on different location, route, aircraft, etc. (i.e. sign the third status with third key), Para [0091].
As per claim 59, rejection of claim 52 is incorporated, and further Hale discloses:
- wherein the further key is a unique key for a journey based on any one or more of data defining a scheduled departure date, a departure airport, an operating airline, and an operating flight, wherein the at least one processor is further configured to search the further database for data matching the unique key for the flight (searching database for flight information, Para [0120], Fig. 8).
As per claim 60, rejection of claim 46 is incorporated, and further Hale discloses:
- wherein the at least one processor is further configured to perform a service call to a database associated with a transportation hub, and wherein the service call is a SOAP XML Web service call communicated using a secure transfer protocol or a rest API call (communication using SOAP, Para [0081]).
As per claim 61, rejection of claim 46 is incorporated, and further Hale discloses:
- further comprising a gateway or node configured to merge a first status data, a second status data, and a third status data into aggregated data, the aggregated data comprising an alpha-numeric format (aggregating flight information and store in central location, Para [0076]).
As per claim 62, rejection of claim 61 is incorporated, and further Hale discloses:
- wherein the at least one processor is further configured to send the aggregated data to a display at an airport wherein displayed status information comprises data defining a status of a flight in particular alpha numeric text comprising any one or more of data defining whether a flight is delayed, boarding, or closing or whether a passenger associated with the flight should go to a predetermined gate number (displaying flight information in an airport, Para [0081], [0088]).
As per claim 63, rejection of claim 46 is incorporated, and further Hale discloses:
- wherein the first data set, the second data set, o the third data set comprise any one or more syntax elements defining: a scheduled departure or/and arrival time; an estimated and actual departure / arrival times; a departure gate or/and terminal associated with an airport; an arrival gate or/and terminal associated with the airport; a baggage carousel number associated with an arrival airport a flight status information in particular data defining a flight as delayed or go to gate or boarding or closing; and an aircraft type and tail number (status including, departure, arrival time, Para [0047], [0048], aircraft, [0009], Para [0082], departure gate, arrival gate, Para [0055]).
As per claim 64, rejection of claim 46 is incorporated, and further Hale discloses:
- determine whether any one or more of further syntax elements associated with a first status data, a second status data, and a third status data match based on a comparison of syntax elements; and rationalise one or more of the determined matching syntax elements by selecting one of the matching syntax elements based on the data source and the syntax element (correlating flight object (i.e. comparing syntax), Para [0015], [0120], and rationale changes from various sources, Para [0111]).
As per claim 66, 
Claim 66 is the system claim corresponding to device claim 46 respectively and rejected under the same reason set forth to the rejection of claim 46 above.
	As per claim 67, rejection of claim 66 is incorporated, and further Hale discloses:
	- a receiving means configured to perform at least one of: receive the first data set from the first data source; receive the second data set from the second data source; and receive the third data set from the third data source (receiving data from first flight and second flight, Para [0014]), 
As per claim 68, rejection of claim 66 is incorporated, and further Hale discloses:
- wherein each data element comprises a key-value pair, and the processing means is further configured to determine whether the first data set and second data set include the same data elements, wherein if it is determined that the first data set and the second data set include the same common elements, weighting the values associated with the common elements based on the first data source associated with the first data set and the second data source associated with the second data set (prioritizing the flight planning information (i.e. weight associated to common element), Para [0069], [0099]).
As per claim 69, rejection of claim 66 is incorporated, and further Hale discloses:
- wherein the processing means is further configured to receive an updated first data set at a first frequency and receive an updated second data set at a second frequency, wherein the second frequency is higher than the first frequency (updating data frequently (i.e. periodic basis), Para [0116]).
 As per claim 70, rejection of claim 66 is incorporated, and further Hale discloses:
- wherein the first data source is associated with an origin of a journey, and wherein the second data source is associated with a destination of the journey (origin airport and destination airport, Para [0099]).
As per claim 73, rejection of claim 71 is incorporated, and further Hale discloses:
- wherein each data element comprises an key-value pair (Fig. 2, item 230, Para [0011], flight information with departure, and arrival information with flight number (i.e. key-value pair). Examiner broadest reasonable interpretation: according to Table 1 and Table 2 and Para [0109]-[0110], data element with key-value pair is data element with flight information such as flight number, departure data, arrival data, airline, airport data etc. Accordingly, Hale teaches such flight information with departure data, arrival data etc. in Fig. 2, Para [0011], [0021]).
As per claim 74, rejection of claim 71 is incorporated, Hale discloses:
- determining whether the first data set and the second data set include the same data elements (same flight from multiple sources (i.e. same data element from first set of data and second set of data), Para [0030], [0062]), 
Hale does not explicitly disclose if it is determined that the first data set and the second data set include the same common elements, weighting the values associated with the common elements based on the data source associated with the first data set and the data source associated with the second data set. However, in the same field of endeavor Jewell in an analogous art disclose if it is determined that the first data set and the second data set include the same common elements, weighting the values associated with the common elements based on the data source associated with the first data set and the data source associated with the second data set (identifying potential conflict (i.e. determining same data element common to different sources), column 4, line 10-40) and negotiating (i.e. arbitrating) updates, column 1, line 25-29, column 4, line 50-60, column 8, line 15-20), addressing conflict using decision support rule based on parameter weight column 3, line 5-10, 20-34, or time column 4, line 35-40).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hale with the teaching of Jewett by modifying Hale such that sharing flight information between aircraft and ground systems of Hale to detect a solving conflicting resolution pf Jewett for efficient analysis of flight operation data. Person of the ordinary skill in the art would have make that modification because of getting real-time flight information timely and cost-effective way between, airline and airport and all other connected systems. 
As per claim 75 rejection of claim 71 is incorporated and further Hale discloses:
 - receiving an updated first data set at a first frequency and receiving an updated second data set at a second frequency, wherein second frequency is higher than the first frequency (receiving updated flight information from different sources in real-time, Para [0010], at a periodic basis (i.e. frequent basis), Para [0116]).
As per claim 76, rejection of claim 71 is incorporated, and further Hale discloses:
- wherein the first data source is associated with an origin of a journey, and wherein the second data source is associated with a destination of the journey (data source with arrival and destination information, Para [0099]).
11.	Claims 77, 47-48, 50 and 65 are rejected under 35 U.S.C. 103 as being unpatentable Hale et al (US 2016/0093217 A1, in view of Jewett et al (US 9,153,138 B1), as applied to claim 46 above, and further in view of Singer et al (US 2011/0251863 A1).
As per claim 77, rejection of claim 46 is incorporated, and Hale disclose, 
- determine the first data source signed with a first unique key by comparing the first key to one or more keys stored in a further database to identify the source of the data (determining source of data using identifying flight data or flight number (i.e. key) and comparing the flight number, Para [0024], [0116], Para [0120]).
Combined method of Hale and Jewett does not explicitly disclose search the database to determine one or more access rules associated with the source of the data, wherein the access rules define whether write access to the database is allowed or denied for the data. However, in the same field of endeavor Singer in an analogous art disclose search the database to determine one or more access rules associated with the source of the data, wherein the access rules define whether write access to the database is allowed or denied for the data (querying repository of plurality of access rule (i.e. searching database of access rule) associated with source data (i.e. different airline data), Para [0011], [0023], Fig. 1, [0030]).
Combined method of Hale and Jewett does not explicitly disclose allow or deny write access to the database based on the determined one or more access rules. However, in the same field of endeavor Singer in an analogous art disclose allow or deny write access to the database based on the determined one or more access rules (based on access rule allowing or deny access to database, Para [0023], [0025]),
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hale as previously modified with Jewett such that data sharing between airlines of Singer to detect a specific flight using the key such as flight number matching technique of Hale for efficient analysis of flight operation data. The motivation for doing so would allow a user find out the flight operation status quickly and efficiently. 
As per claim 47, rejection of claim 77 is incorporated:
Combined method of Hale and Jewett does not explicitly disclose wherein the first data set comprises status information data and a plurality of different fields, the database comprises a plurality of different fields, and one or more different access rules are provided for at least two or more of the different fields. However, in the same field of endeavor Singer in an analogous art disclose wherein the first data set comprises status information data and a plurality of different fields, the database comprises a plurality of different fields, and one or more different access rules are provided for at least two or more of the different fields (Para [0065], line 10-20, “access Rules repository can be modified and maintained to reflect the up to date status of the relationships and agreements among the various airlines of the Alliance”, database with plurality of fields, (i.e. flight origination, departure, airline, flight number, etc..), Para [0049]).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hale as previously modified with Jewett such that data sharing between airlines of Singer to detect a specific flight using the key such as flight number matching technique of Hale for efficient analysis of flight operation data. The motivation for doing so would allow a user find out the flight operation status quickly and efficiently. 
As per claim 48, rejection of claim 77 is incorporated: 
Combined method of Hale and Jewett does not explicitly disclose wherein the one or more access rules determine whether write access is allowed or denied based on the first data source and each field associated with first the data set. However, in the same field of endeavor Singer in an analogous art disclose wherein the one or more access rules determine whether write access is allowed or denied based on the first data source and each field associated with first the data set (determining read or write access, Para [0051], line 1-10).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hale as previously modified with Jewett such that data sharing between airlines of Singer to detect a specific flight using the key such as flight number matching technique of Hale for efficient analysis of flight operation data. The motivation for doing so would allow a user find out the flight operation status quickly and efficiently. 
As per claim 50, rejection of claim 77 is incorporated: 
Combined method of Hale and Jewett does not explicitly disclose further configured to allow or deny access to a subset of the fields stored in the database based on the determined one or more access rules. However, in the same field of endeavor Singer in an analogous art disclose further configured to allow or deny access to a subset of the fields stored in the database based on the determined one or more access rules (authorized user can access only a partition or portion of data (subset of data), Para [0011]).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hale as previously modified with Jewett such that data sharing between airlines of Singer to detect a specific flight using the key such as flight number matching technique of Hale for efficient analysis of flight operation data. The motivation for doing so would allow a user find out the flight operation status quickly and efficiently. 
As per claim 65, rejection of claim 46 is incorporated, and further Hale discloses:
- wherein the at least one processor is configured to generate a flight record associated with a flight, the flight record comprising any one or more of data defining a departure schedule, arrival schedule, operating date, operating airline, flight number, departure airport, and arrival airport and wherein the flight record is only created if the database does not comprise data matching the first unique key for the flight and stores the aggregated data in the flight record in the database (recording flight data, Para [0116]).
Response to Arguments
12.	Applicant’s arguments with respect to claim(s) 46-77 have been considered but are moot because the new ground of rejection necessitated by the amendment to the claims.
	In response to applicant’s argument in page 13, applicant argued that, the cited references, either alone or in combination, fail to show or suggest at least the following newly added portion of amended claim 66: determine whether each data source is entitled to update one or more of the data elements associated with each of the first data set and second data set and third data set, wherein if the processing means determines that two or more of the data sources are entitled to update one or more of the same data elements common to the two or more of the data sets, arbitrating between updates from the data sources based on which update is the most recent in time or based on a weighting associated with each data element wherein the weighting is dependent upon the data source. Hale in view of Nishimura or Singer fail to show or suggest this newly added portion of claim 66, nor has the Office Action alleged Hale, Nishimura, or Singer as showing or suggesting these newly added portions of claim 66
Examiner respectfully responds that Jewett teaches determining that two or more of the data sources are entitled to update one or more of the same data elements common to the two or more of the data sets, arbitrate between updates from the data sources based on which update is the most recent in time or based on a weighting associated with each data element, wherein the weighting is dependent upon the data source (identifying potential conflict (i.e. determining same data element common to different sources), column 4, line 10-40) and negotiating (i.e. arbitrating) updates, column 1, line 25-29, column 4, line 50-60, column 8, line 15-20), addressing conflict using decision support rule based on parameter weight column 3, line 5-10, 20-34, or time column 4, line 35-40).
	Therefore, Hale and Jewett alone or combination teaches all limitation of claim 46, 66 and 71 as claimed.
Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
			Contact Information
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138. The examiner can normally be reached M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167